


EXHIBIT 10.3.1

 

IRONWOOD PHARMACEUTICALS, INC.

 

Stock Option Grant Notice

 

Stock Option Grant under the

Amended and Restated 2010 Employee, Director and Consultant Equity Incentive
Plan

 

Name and Address of Participant:

Grant Number:

Plan:  2010 Plan

 

Ironwood Pharmaceuticals, Inc. (the “Company”) hereby grants to the above-named
Participant an option to purchase shares of Class A Common Stock of the Company,
subject to the additional terms and conditions in the Stock Option Agreement and
the Amended and Restated 2010 Employee, Director and Consultant Equity Incentive
Plan (the “2010 Plan”) which are delivered concurrently herewith and
incorporated by reference, as follows:

 

Date of Grant:

Type of Option:

Total Number of Shares for which this Option is exercisable (the “Shares”):

Exercise Price Per Share:

Vesting Commencement Date:

Option Expiration Date:

 

Vesting Schedule:  This option will become exercisable, or “vest”, as follows,
provided the Participant is an employee, director or Consultant of the Company
or of an Affiliate on the applicable vesting date:

 

If your option is intended to qualify to the extent possible as an “incentive
stock option”, or ISO, under the Internal Revenue Code (the “Code”) and the
Company determines on the grant date, that some, but not all, of your option
shares qualify as such because the aggregate fair market value (as determined on
the grant date) of your option shares that are exercisable during any calendar
year exceeds the $100,000 limit set forth in the Code, your option will be
divided and documented as two separate option grants with the same grant date: 
an ISO for the qualifying shares and a nonqualified stock option for the
remainder of the shares.  In the event that you have two such related options,
for purposes of the vesting schedule set forth above, the word “Shares” means
the sum of your ISO shares and the corresponding nonqualified shares.  The
number of shares exercisable under each option is displayed in your E*Trade
stock plan account.

 

--------------------------------------------------------------------------------


 

By your acceptance of this Stock Option Grant, you acknowledge receipt of this
Stock Option Grant Notice, the Stock Option Agreement, the 2010 Plan
(collectively, the “Grant Documents”) and the prospectus for the 2010 Plan, and
you further agree to be bound by all of the terms and conditions of the Grant
Documents.

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

IRONWOOD PHARMACEUTICALS, INC.

 

STOCK OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice between Ironwood Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Stock Option Grant
Notice (the “Participant”).

 

WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its Class A Common Stock, $0.001 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s Amended and Restated 2010
Employee, Director and Consultant Equity Incentive Plan (the “Plan”);

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

 

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                      GRANT OF OPTION.

 

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference.  The Participant
acknowledges receipt of a copy of the Plan.

 

2.                                      EXERCISE PRICE.

 

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Exercise Price”).  Payment shall be made in accordance with Paragraph 9 of the
Plan.

 

3.                                      EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become exercisable as set forth in the Stock
Option Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan.

 

--------------------------------------------------------------------------------


 

4.                                      TERM OF OPTION.

 

This Option shall terminate ten years from the date of this Agreement or, if
this Option is designated in the Stock Option Grant Notice as an ISO and the
Participant owns as of the date hereof more than 10% of the total combined
voting power of all classes of capital stock of the Company or an Affiliate,
five years from the date of this Agreement, but shall be subject to earlier
termination as provided herein or in the Plan.

 

If the Participant ceases to be an employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause, the Option may be
exercised, if it has not previously terminated, within three months after the
date the Participant ceases to provide service to the Company or an Affiliate,
or within the originally prescribed term of the Option, whichever is earlier,
but may not be exercised thereafter except as set forth below.  In such event,
the Option shall be exercisable only to the extent that the Option has become
exercisable and is in effect at the date of such cessation of service.

 

If this Option is designated in the Stock Option Grant Notice as an ISO and the
Participant ceases to be an employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a director or Consultant, this Option shall continue to vest in
accordance with Section 3 above as if this Option had not terminated until the
Participant is no longer providing services to the Company.  In such case, this
Option shall automatically convert and be deemed a Non-Qualified Option as of
the date that is three months from termination of the Participant’s employment
and this Option shall continue on the same terms and conditions set forth herein
until such Participant is no longer providing service to the Company or an
Affiliate.

 

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the termination of service, the Participant or
the Participant’s Survivors may exercise the Option within one year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.

 

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option shall cease immediately as of the time the Participant is
notified his or her service is terminated for Cause, and this Option shall
thereupon terminate.  Notwithstanding anything herein to the contrary, if
subsequent to the Participant’s termination, but prior to the exercise of the
Option, the Administrator determines that, either prior or subsequent to the
Participant’s termination, the Participant engaged in conduct which would
constitute Cause, then the Participant shall immediately cease to have any right
to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service or, if earlier, within the term originally
prescribed by the Option.  In such event, the

 

--------------------------------------------------------------------------------


 

Option shall be exercisable to the extent that the Option has become exercisable
but has not been exercised as of the date of Disability.

 

In the event of the death of the Participant while an employee, director or
Consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the
Option.  In such event, the Option will accelerate and vest in full, and shall
be exercisable to the extent that the Option has become exercisable but has not
been exercised as of the date of death.

 

5.                                      METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice).  Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company).  Payment of the Exercise
Price for such Shares shall be made in accordance with Paragraph 9 of the Plan. 
The Company shall deliver such Shares as soon as practicable after the notice
shall be received, provided, however, that the Company may delay issuance of
such Shares until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including, without
limitation, state securities or “blue sky” laws).  The Shares as to which the
Option shall have been so exercised shall be registered in the Company’s share
register in the name of the person so exercising the Option (or, if the Option
shall be exercised by the Participant and if the Participant shall so request in
the notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option.  In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option.  All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

 

6.                                      PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                      NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution.  If this Option is a Non-Qualified
Option then it may also be transferred pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder.  Except as provided above in this
paragraph, the Option shall be exercisable, during the Participant’s lifetime,
only by

 

--------------------------------------------------------------------------------


 

the Participant (or, in the event of legal incapacity or incompetency, by the
Participant’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void.

 

8.                                      NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

 

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

9.                                      ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

10.                               TAXES.

 

The Participant acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Participant’s responsibility.  The Participant acknowledges and agrees
that (i) the Participant was free to use professional advisors of his or her
choice in connection with this Agreement, has received advice from his or her
professional advisors in connection with this Agreement, understands its meaning
and import, and is entering into this Agreement freely and without coercion or
duress; (ii) the Participant has not received and is not relying upon any
advice, representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement and (iii) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code.

 

If this Option is designated in the Stock Option Grant Notice as an ISO and
there is a Disqualifying Disposition (as defined in Section 15 below) or if the
Option is converted into a Non-Qualified Option and such Non-Qualified Option is
exercised, the Participant agrees that the Company may withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such person’s gross income.  At the Company’s

 

--------------------------------------------------------------------------------


 

discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option.  The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

 

11.                               PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the 1933 Act and until the
following conditions have been fulfilled:

 

(a)                                 The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon any
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

 

12.                               RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1                        The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement

 

--------------------------------------------------------------------------------


 

restricting the sale or other transfer of Shares, then it will promptly sign
such agreement and will not transfer, whether in privately negotiated
transactions or to the public in open market transactions or otherwise, any
Shares or other securities of the Company held by him or her during such period
as is determined by the Company and the underwriters, not to exceed 180 days
following the closing of the offering, plus such additional period of time as
may be required to comply with Marketplace Rule 2711 of the Financial Industry
Regulatory Authority, Inc. or similar rules thereto (such period, the “Lock-Up
Period”).  Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions.  Notwithstanding whether the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

 

12.2                        The Participant acknowledges and agrees that neither
the Company, its shareholders nor its directors and officers, has any duty or
obligation to disclose to the Participant any material information regarding the
business of the Company or affecting the value of the Shares before, at the time
of, or following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

13.                               NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the
Participant as an employee, director or Consultant of the Company or an
Affiliate.  The Participant acknowledges:  (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment or consulting contract, if
any; and (vi) that the Option is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

14.                               IF OPTION IS INTENDED TO BE AN ISO.

 

If this Option is designated in the Stock Option Grant Notice as an ISO so that
the Participant (or the Participant’s Survivors) may qualify for the favorable
tax treatment provided to holders of Options that meet the standards of
Section 422 of the Code then any provision of this Agreement or the Plan which
conflicts with the Code so that this Option would not be deemed an ISO is null
and void and any ambiguities shall be resolved so that the Option qualifies as
an ISO.  The Participant should consult with the Participant’s own tax advisors
regarding the

 

--------------------------------------------------------------------------------


 

tax effects of the Option and the requirements necessary to obtain favorable tax
treatment under Section 422 of the Code, including, but not limited to, holding
period requirements.

 

Notwithstanding the foregoing, to the extent that the Option is designated in
the Stock Option Grant Notice as an ISO and is not deemed to be an ISO pursuant
to Section 422(d) of the Code because the aggregate fair market value
(determined as of the date hereof) of any of the Shares with respect to which
this ISO is granted becomes exercisable for the first time during any calendar
year in excess of $100,000, the portion of the Option representing such excess
value shall be treated as a Non-Qualified Option and the Participant shall be
deemed to have taxable income measured by the difference between the then fair
market value of the Shares received upon exercise and the price paid for such
Shares pursuant to this Agreement.

 

Neither the Company nor any Affiliate shall have any liability to the
Participant, or any other party, if the Option (or any part thereof) that is
intended to be an ISO is not an ISO or for any action taken by the
Administrator, including without limitation the conversion of an ISO to a
Non-Qualified Option.

 

15.                               NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION
OF AN ISO.

 

If this Option is designated in the Stock Option Grant Notice as an ISO then the
Participant agrees to notify the Company in writing immediately after the
Participant makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the ISO.  A Disqualifying Disposition is defined in
Section 424(c) of the Code and includes any disposition (including any sale) of
such Shares before the later of (a) two years after the date the Participant was
granted the ISO or (b) one year after the date the Participant acquired Shares
by exercising the ISO, except as otherwise provided in Section 424(c) of the
Code.  If the Participant has died before the Shares are sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.

 

16.                               NOTICES.

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

 

If to the Company:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA  02142

Attention:  General Counsel

 

If to the Participant at the address set forth on the Stock Option Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one

 

--------------------------------------------------------------------------------


 

business day following delivery to a recognized courier service or three
business days following mailing by registered or certified mail.

 

17.                               GOVERNING LAW.

 

This Agreement shall be construed and enforced in accordance with the law of the
State of Delaware, without giving effect to the conflict of law principles
thereof.  For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in Massachusetts
and agree that such litigation shall be conducted in the state courts of
Middlesex County, Massachusetts or the federal courts of the United States for
the District of Massachusetts.

 

18.                               BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

19.                               ENTIRE AGREEMENT.

 

This Agreement, together with the Stock Option Grant Notice and Plan, embody the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

20.                               MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

21.                               WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

--------------------------------------------------------------------------------


 

22.                               DATA PRIVACY.

 

By entering into this Agreement, the Participant:  (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of options and the
administration of the Plan; (ii) waives any data privacy rights he or she may
have with respect to such information; and (iii) authorizes the Company and each
Affiliate to store and transmit such information in electronic form.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

Exhibit A

 

NOTICE OF EXERCISE OF STOCK OPTION

under

Amended and Restated 2010 Employee, Director and Consultant Equity Incentive
Plan

 

[Form for Shares registered in the United States]

 

To:                             Ironwood Pharmaceuticals, Inc.

 

IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

 

Ladies and Gentlemen:

 

I hereby exercise my Stock Option to purchase                        shares (the
“Shares”) of the Class A Common Stock, $0.001 par value, of Ironwood
Pharmaceuticals, Inc. (the “Company”), at the exercise price of
$                 per share, pursuant to and subject to the terms of that Stock
Option Grant Notice dated                               , 20    .

 

I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

--------------------------------------------------------------------------------

 

Please issue the Shares (check one):

 

o to me; or

 

o to me and                                                         , as joint
tenants with right of survivorship,

 

at the following address:

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Participant (signature)

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

Social Security Number

 

A-2

--------------------------------------------------------------------------------
